Citation Nr: 0909896	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  08-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
back injury to include the cervical and lumbar segments of 
the spine.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1945 to August 1947 and from November 1948 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  

In an unappealed rating decision in February 1982 of which 
the Veteran was notified of his right to appeal, the RO 
denied the claim of service connection for a back disability.  
By operation of law, the unappealed rating decision became 
final.  38 U.S.C.A. § 7105.  On the current claim, the RO 
adjudicated the claim of service connection for spinal 
stenosis as a new claim.  Where service connection for a back 
disability has been denied in a final rating decision on the 
grounds that no back disability was shown, a subsequent claim 
of service connection for a back disability is the same 
disability and may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not relevant. Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

Before deciding the reopened claim of service connection for 
residuals of a back injury, the claim is REMANDED to the RO 
via the Appeals Management Center  in Washington, DC. 


FINDINGS OF FACT

1. In a rating decision, dated in February 1982, the RO 
denied the claim of service connection for a back disability; 
after the Veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the adverse determination. 

2. The additional evidence present since the rating decision 
of February 1982 relates to an unestablished fact necessary 
to substantiate the claim of service connection for residuals 
of a back injury to include the cervical and lumbar segments 
of the spine. 


CONCLUSIONS OF LAW

1. The rating decision, dated in February 1982 by the RO, 
denying the claim of service connection for a back 
disability, became final.  38 U.S.C.A § 7105(c) (West 2002); 
38 C.F.R. § 3.104(a) (2008).  

2. The additional evidence presented since the rating 
decision of February 1982 by the RO, denying the claim of 
service connection for a back disability, is new and material 
and the claim for service connection for residuals of a back 
injury to include the cervical and lumbar segments of the 
spine is reopened.  38 U.S.C.A. §§ 
 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

New and Material Evidence Claim 

As the application to reopen the claim of service connection 
is resolved in the veteran's favor, further discussion of 
VCAA compliance is not required. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In a rating decision in February 1982, the RO denied the 
claim of service connection for a back disability, because a 
back disability was not shown as the Veteran did not submit 
evidence requested by the RO and the Veteran did not appear 
for a VA examination, both of which were for the purpose of 
establishing the existence of a current disability.  



After the Veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision.  By operation of law, the rating 
decision, denying the original claim of service connection 
for a back disability, became final. 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a).  

Evidence Previously Considered

The evidence on file at the time of the rating decision in 
February 1982 consisted of the service treatment records as 
well as VA treatment records in 1981.  

The service treatment records show that during the Veteran's 
second period of service, in March 1950, he was a passenger 
in a jeep, which overturned, and he suffered a concussion.  
On hospitalization on the day of the accident, the findings 
included a pelvic abrasion.  Several days later he complained 
of back pain and a X-ray revealed no bony changes in the 
thoracolumbar spine or in the pelvis.  He was discharged from 
the hospital and returned to duty after nine days.  

In May 1950, the Veteran complained of intermittent left-
sided back pain after his jeep accident.  The physical 
examination and X-rays were negative, but he was given heat 
treatment.  The diagnosis was back pain of unknown etiology.   
In May 1951, the Veteran had back pain and severe limitation 
of motion due to an automobile accident in March 1951.   In 
May 1955, the Veteran sprained his back lifting a wooden 
treadway.  In September 1955, he suffered a lifting -type 
injury and after a period of hospitalization for about two 
weeks, the diagnosis was acute, lumbosacral strain.  He was 
then placed on light duty and given a temporary physical 
profile, limiting his physical activities.  In 1956, the 
Veteran stated that he had injured his back.  X-rays of 
lumbosacral spine revealed no abnormality. 

In January 1964, the Veteran complained of back strain.  On 
separation examination, the Veteran gave a history of 
recurrent back pain since 1955.  On an orthopedic 
consultation to evaluate the pain, the impression was no 
orthopedic pathology.  

After service, VA records, dated in May 1981, show there was 
no diagnosis of a disability of the cervical or lumbar 
segments of the spine. 

New and Material Evidence Claim

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). 

The current application to reopen the claim of service 
connection was received at the RO in January 2006. 

The additional evidence consists of both VA and private 
medical records. 

Private medical records disclose that in January 1995 the 
Veteran complained of back problems since 1954, but his most 
recent episode started in January 1995.  An MRI revealed no 
back problem, and the pertinent finding was generic-type low 
back pain.  In November 1995, the Veteran was involved in 
vehicle accident and on evaluation in December 1995, the 
diagnosis was cervical spondylosis.  In August 1997, the 
diagnosis was degenerative disc disease and lumbar stenosis, 
requiring surgery, consisting a lumbar diskectomy, 
laminectomy, and fusion.  He had additional surgery on the 
lumbar spine in August 1998.   

In March 1999, the diagnosis was cervical spondylosis, 
requiring surgery, consisting of a cervical diskectomy, 
spondylectomy and fusion.  In January 2006, history included 
cervical and lumbar surgery in the 1980s.  

On VA examination in October 2007, the diagnosis was multi-
level lumbar fusion.  The examiner expressed the opinion that 
because of the long hiatus between the 1955 injury and back 
surgery after service there was less than 50 percent likely 
that the condition resulting in the lumbar surgery was caused 
by or related to the inservice injury. 

In February 2009, the Veteran testified that he sustained two 
inservice back injuries. The first was in March 1950 when a 
jeep rolled over and in May 1951 when he sprained his back 
lifting a heavy object and that he has continuous back pain 
since then.  He stated that all of his post-service surgeries 
were performed by Dr. W, the first being in 1980 and that he 
further surgery in 1997 and in 1998.  

Analysis

As the additional evidence documents diagnoses of cervical 
spondylosis and degenerative disc disease and lumbar 
stenosis, the evidence is new and material because it relates 
to an unestablished fact necessary to substantiate the claim, 
that is, evidence of a current back disability, the absence 
of which was the basis for the prior denial of the claim and 
raises a reasonable possibility of substantiating the claim.  
For this reason, the claim of service connection for 
residuals of a back injury to include the cervical and lumbar 
segments of the spine is reopened.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for residuals of a back injury to include 
the cervical and lumbar segments of the spine is reopened, 
and to this extent only the appeal is granted.


REMAND

Although the claim of service connection for residuals of a 
back injury to include the cervical and lumbar segments of 
the spine is reopened, further evidentiary development is 
required prior to deciding the claim on the merits. 

Accordingly, under the duty to assist, 38 C.F.R. § 3.159, the 
case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Ask the Veteran to submit or to 
provide authorization to obtain the 
private medical records, either the 
records of the private physician, who 
performed the surgery, or the hospital 
records, pertaining to cervical and 
lumbar surgery in the 1980s. 

2. Afford the Veteran a VA examination by 
a physician, who specializes in 
orthopedics, to determine whether either 
the current disability of the cervical 
spine or of the lumbar spine is at least 
as likely as not related to the back pain 
during service.  The claim folders must be 
made available to the examiner for review.  

The examiner is asked to review and 
comment on the clinical significance of 
the following: 



The service treatment records show that: 

a). In March 1950, the Veteran was a 
passenger in a jeep, which 
overturned, and he suffered a 
concussion.  On hospitalization on 
the day of the accident, the findings 
included a pelvic abrasion.  Several 
days later he complained of back pain 
and a X-ray revealed no bony changes 
in the thoracolumbar spine or in the 
pelvis.  

b). In May 1950, the Veteran 
complained of intermittent left-sided 
back pain after his jeep accident.  
The physical examination and X-rays 
were negative, but he was given heat 
treatment.  The diagnosis was back 
pain of unknown etiology.   

c). In May 1951, the Veteran had back 
pain and severe limitation of motion 
due to an automobile accident in 
March 1951.   

d). In May 1955, the Veteran sprained 
his back lifting a wooden treadway.  

e). In September 1955, the Veteran 
suffered a lifting-type injury and 
after a period of hospitalization for 
about two weeks, the diagnosis was 
acute, lumbosacral strain. 

f). In 1956, the Veteran stated that 
he had injured his back.  X-rays of 
lumbosacral spine revealed no 
abnormality.



g). In January 1964, the Veteran 
complained of back strain.  

h). On separation examination, the 
Veteran gave a history of recurrent 
back pain since 1955.  On an 
orthopedic consultation to evaluate 
the pain, the impression was no 
orthopedic pathology. 

After service, VA and private records show 
that: 

i). In May 1981, there was no 
diagnosis of a disability of the 
cervical or lumbar segments of the 
spine or history of back surgery.

j). Private medical records show that 
in January 1995 the Veteran 
complained of back problems since 
1954, but his most recent episode 
started in January 1995.  An MRI 
revealed no back problem, and the 
pertinent finding was generic-type 
low back pain.  

k). In November 1995, the Veteran was 
involved in vehicle accident and on 
evaluation in December 1995, the 
diagnosis was cervical spondylosis.  

l). In August 1997, the diagnosis was 
degenerative disc disease and lumbar 
stenosis, requiring surgery, 
consisting a lumbar diskectomy, 
laminectomy, and fusion.  He had 
additional surgery on the lumbar 
spine in August 1998.

m). In March 1999, the diagnosis was 
cervical spondylosis, requiring 
surgery, consisting of a cervical 
diskectomy, spondylectomy and fusion.  

n). In January 2006, history included 
cervical and lumbar surgery in the 
1980s.

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility." 
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation. 

3. After the above development has been 
completed, adjudicate the claim of service 
connection on the merits, considering all 
the evidence of record.  If the claim 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


